DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 104-123 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “create multiple lesions” in claim 104 is used by the claim to apparently mean “provide a signal at multiple locations” (see, e.g., claim 116 that appears to include within the scope of “lesions” “therapeutically modulat[ing]” nerves), while the accepted meaning is “an abnormal change in structure of an organ or tissue.” The term is indefinite because the specification does not clearly redefine the term.
In regards to claim 119, “the condition” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 104-123 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zemel et al. (US 2015/0182282, hereinafter “Zemel”).
In regards to claim 104, Zemel discloses a device comprising a retractable and deployable micro-electrode array arranged about a plurality of struts (Fig. 13C), wherein in an expanded state, the struts contact multiple locations in a nasal cavity and electrodes of the micro-electrode array emit energy at a power sufficient to create multiple lesions within nasal mucosa (par. 0089).  Although no signal generator is claimed, paragraph 0089 indicates the electrodes are capable of emitting energy to kill target cells (create “lesions”) and capable of use in the nasal cavity.
In regards to claim 105, the plurality of struts form a frame comprising a circumferential geometry when in the expanded state (Fig. 13C).
In regards to claim 106, the plurality of struts comprises at least three struts spaced radially apart when in the expanded state (Fig. 13C).
In regards to claim 107, the electrode array is configured to provide circumferential delivery of energy when in the expanded state (Fig. 13C).
In regards to claim 108, the plurality of struts comprise deformable wires (Fig. 13C, par. 0144).
In regards to claim 109, the deformable wires comprise shape memory material (par. 0144, “Nitinol”).
In regards to claim 110, each strut comprises one or more electrodes of the electrode array (Fig. 13C).
In regards to claim 111, each strut comprises at least two electrodes of the electrode array (Fig. 13C).
In regards to claim 112, each strut comprises multiple electrodes of the electrode array positioned at separate and discrete portions of the strut (Fig. 13C).
In regards to claim 113, when in the expanded state, each strut positions at least one associated electrode of the electrode array relative to a separate respective location of the multiple locations for delivery of energy thereto (Fig. 13C).
In regards to claim 114, each strut positions at least one associated electrode of the electrode array into contact with tissue at a respective location of the multiple locations for delivery of energy thereto (Fig. 13C).
In regards to claim 115, the electrodes of the electrode array are configured to deliver radiofrequency (RF) energy to tissue at respective locations within the nasal cavity, wherein the respective locations are associated with parasympathetic nerve supply (par. 0089 indicates that the device is capable of use in the nasal cavity and no signal generator is claimed, and so a user may apply any desired type of signal to the conductive electrodes and apply the electrodes to his or her desired location in the nasal cavity).
In regards to claim 116, the electrodes of the electrode array are configured to deliver RF energy at a level sufficient to therapeutically modulate postganglionic parasympathetic nerves innervating nasal mucosa.  Because the electrode array comprises conductive electrodes (i.e., pieces of metal) and no signal generator is claimed, a user may apply any desired signal to the prior art array, including the one claimed.
In regards to claim 117, the multiple locations are within a nasal cavity proximate or inferior to the sphenopalatine foramen because the device is capable of use in the nasal cavity and a user may apply the array to whatever area he or she desires.
In regards to claim 118, the electrodes of the electrode array are configured to deliver RF energy at a level sufficient to therapeutically modulate postganglionic parasympathetic nerves innervating nasal mucosa at microforamina of a palatine bone of the patient because no signal generator is claimed, the device is capable of use in the nasal cavity, and a user may apply the array to whatever area he or she desires.
In regards to claim 119, this is an apparatus claim and no signal generator is recited, and so the condition is selected from whatever the user desires, including the group consisting of allergic rhinitis, non-allergic rhinitis, chronic rhinitis, acute rhinitis, chronic sinusitis, acute sinusitis, chronic rhinosinusitis, acute rhinosinusitis, and medical resistant rhinitis.
In regards to claim 120, the struts, when in the expanded deployed state, are sized to contact the multiple locations within the nasal cavity to thereby anchor (by gravity, resilience of the struts, or resilience of the catheter, the array will necessarily anchor/reside against at least a wall of the nasal cavity) the electrode array in position within the nasal cavity and further position portions thereof relative to respective locations for delivery of energy thereto (Fig. 13C).
In regards to claim 121, because they can be used in a bipolar configuration (par. 0145), at least two of the electrodes of the electrode array are configured to be independently activated and controlled to thereby deliver energy independent of one another (see also par. 0151).
In regards to claim 122, the system further comprises a controller operably coupled to the electrode array and configured to control energy output from one or more of the electrodes of the electrode array (par. 0148; the claim does not require any particular signal from the controller).
In regards to claim 123, the system further comprises a mechanism for transforming the electrode array and struts between the low-profile delivery state and the expanded deployed state (par. 0147).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 104-123 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-12, and 14-20 of copending Application No. 16/701,835 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than (i.e., “anticipated by”) the claims of the copending application or are inherently capable of carrying out the intended use(s) recited therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Makower et al. (US 2005/0240147) and Mathur et al. (US 2013/0282084) are additional examples of deployable electrode assemblies usable in the nasal cavity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792